DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-9) in the reply filed on 12 January 2021 is acknowledged.  The traversal is on the ground(s) that the inventions share a technical feature.  This is not found persuasive because the invention of Group I does not contain limitations which limit the trolley and print bucket to a powder-processing 3D printing system.  Therefore the inventions do not share the same technical features.  Applicant is encouraged to maintain the claims in amended form should allowable subject matter be found.  Doing so would allow rejoinder of all claims containing the allowable subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 January 2021, as described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “receiving elements of the printing station” however there is no printing station claimed nor are their receiving elements claimed.  The claims are directed to a build platform “for a printing station”, however without positive recitation these limitations are merely intended use and do not carry patentable weight.
Claims 3-9 recites the limitation "the print unit" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1 the device is called a build platform not a print unit.  It is suggested that Applicant amend claims 1 and 2 to recite a print unit or claims 3-9 to recite a build platform.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “receiving elements of the printing station”. However there is no printing station claimed nor are their receiving elements claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morikawa (US PG Pub. 2013/0052291).
Regarding Claim 1Morikawa disclose a build platform for a printing station, comprising: a trolley ((150), conveying cart, Figure 6 and [0096], and a print bucket to contain powder (powder box (21)), mounted on the trolley and comprising coupling elements (24, figures 4A 4B and 6), respectively engageable to receiving elements of the printing station, the coupling elements to cause the print bucket to at least partially disengage from the trolley when the coupling elements engage with the receiving elements of the printing station (Figures 6, 7, 10 and 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US PG Pub. 2013/0052291)
Regarding Claim 3: Morikawa disclose the invention as described above in the rejection of claim 1.  Morikawa wherein the print bucket comprises a parallelepiped form (Figures 4A and 4B, and throughout) but fails to disclose four coupling elements, two arranged on a first side while the other two are arranged on a second side, parallel to the first.  However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found duplication of parts to be prima facie obvious.  This is true because the coupling elements are generically claimed.  Including additional structure such as that found in Claim 2 would obviate this obviousness rejection.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US PG Pub. 2013/0052291) as applied to claim 1 above, and further in view of Herzog et al. (DE102004057865 (as supplied by Applicant)
Regarding Claims 4-7:  Morikiawa disclose the invention as described above in the rejection of claim 1.  Morikawa fail to disclose wherein the trolley comprises an elevation assisting mechanism, wherein the elevation assisting mechanism comprises a compressible mechanism to be compressed when the bucket is mounted on the trolley and decompressed when the print bucket is engaged with the printing station and wherein the compressible mechanism comprises a coil spring or an air spring.  However such features are known in the art.  For example, Herzog et al. disclose such mechanisms (figures 2 and 3 and English Abstract).  Absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found it obvious to include known prior art mechanisms for performing their intended function.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US PG Pub. 2013/0052291) as applied to claim 1 above, and further in view of Herzog (DE 10 2009 029 765 (As provided by Applicant))
Regarding Claims 8 and 9: Morikawa disclose the invention as described above in the rejection of Claim 1.  Morikawa fail to disclose wherein the print bucket comprises a mounting element engageable with a partial arrestor of the trolley, the partial arrestor allowing upward movement of the mounting element when the coupling elements engage with the receiving elements and wherein the mounting element comprises a protruding element and the partial arrestor comprises a v-shaped port.  However such feature are known in the art for locking in parts that are being moved.  See for example figures 5-8.  Without a showing of unexpected 
 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to fixing the 112 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ROBERT J GRUN/Primary Examiner, Art Unit 1744